November 6, 2012




                                    JUDGMENT

                   The Fourteenth Court of Appeals
                   COTTON COMMERCIAL USA, INC., Appellant

NO. 14-12-00272-CV                           V.

           CLEAR CREEK INDEPENDENT SCHOOL DISTRICT, Appellee
                    ________________________________

       This cause, an appeal from the order signed March 1, 2012, was heard on the
transcript of the record. We have inspected the record and find that the trial court erred
by denying the motion to compel arbitration with respect to Clear Creek Independent
School District’s claims against Cotton Commercial USA, Inc. We therefore order that
the portion of the order that denied the motion to compel arbitration with respect to Clear
Creek Independent School District’s claims against Cotton Commercial USA, Inc. is
REVERSED and ordered severed and REMANDED for proceedings in accordance with
the court’s opinion.

      Further, we order the remainder of the order AFFIRMED.

      We order that all costs incurred by reason of this appeal be paid by appellee, Clear
Creek Independent School District.

      We order this decision certified below for observance.